Citation Nr: 1028264	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-24 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an disability evaluation greater than 10 percent 
for chondromalacia patella and patellofemoral pain syndrome of 
the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk






INTRODUCTION

The Veteran had active service from April 1990 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review of the issue of an 
increased rating for chondromalacia patella of the right knee.

The Veteran essentially contends that the evaluation assigned for 
his knee disability does not accurately reflect the severity of 
that disability.

The Veteran's medical records show on multiple occasions in 2009 
and 2010 that the Veteran went to a clinic complaining of severe 
knee pain, that on one occasion required a cortisone shot.

The Veteran's private physician, Dr. M.C., stated in March 2010 
that the Veteran's orthopedic specialist has recommended surgery 
for his right knee.  The physician also states that the Veteran 
has an unsteady gait and balance issues due to the severity of 
his knee disability.

Both of these medical statements indicate that the Veteran's 
disability may have worsened.  Also, the Veteran's last VA 
examination was conducted in September 2007, almost three years 
ago.  Therefore, the Board is of the opinion that this 
examination is inadequate as it does not give a complete 
evaluation of the severity of the Veteran's disability.  As such, 
a further examination is necessary.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  When 
medical evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213, 216 (1992).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined 
the Board should have ordered contemporaneous examination of 
Veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, the case is 
REMANDED for the following action:

1.  The Veteran shall be afforded an 
examination of his right knee to ascertain 
the severity and manifestations of his 
service-connected disability.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review and examination, the examiner is 
requested to report complaints and clinical 
findings pertaining to the Veteran's right 
fingers in detail.  

The examiner is further requested to 
comment on the presence or absence of 
flare-ups of pain, weakness, excessive 
fatigability with use, incoordination, 
painful motion and pain with use, and 
attempt to offer an opinion as to whether 
these factors produce any additional 
limitation of motion, and, if possible, in 
the additional degrees of limitation of 
motion.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 38 
C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

2.  When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
and be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


